DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Schmeder et al (US 20140233105 A1).
Re claim 1, Schmeder et al teach a human color vision enhancing optical device, the optical device comprising: one or more optical elements to create a transmission spectrum of the optical device (see 3401-2406), including at least one pass-band with a center between 480 nm and 570 nm (see 0014), at least one pass-band with a peak transmission at a wavelength between 610 nm and 780 nm (see 0014), and at least one stop-band with a center between 540 nm and 620 nm (see 0014), the one or more optical elements further creating a computed relative visual attenuation quotient (Q) that is larger than a minimum ISO International Standard requirement by at least 0.02 for at least one incandescent signal light of red, yellow, green or blue designation (see 0365 and 0261).
	Re claim 2, Schmeder et al teach wherein the one or more optical elements comprise at least one absorptive dye (see 0153).
	Re claim 3, Schmeder et al teach wherein the one or more optical elements further creating a red-green lightness-difference for red and green Munsell colors between -5.0 and 5.0, excluding from -0.1 to 0.1, via one or more of CIE D65, F2 and F11 illuminants in 1976 CIE LAB color space (see 0184, 0189, 0194, 0195, 0261). 
	Re claim 4, Schmeder et al teach wherein the one or more optical elements further creating a lightness- independent red-green color difference increase between -80% and 120%, excluding from -2% to 2%, for red and green Munsell colors seen through the optical device, via one or more of CIE D65, F2 and F11 illuminants in 1976 CIE LAB color space (see 0015, 0080, 0097, 0106, 0175, 0261, 0282, 0289, 0324, 0330, 0350, 0362, 0377, and 0379).
	Re claim 5, Schmeder et al teach wherein the one or more optical elements further creating at least a third pass-band in the transmission spectrum of the optical device, the third pass-band having its peak transmission at a wavelength greater than 380 nm and shorter than 460 nm (see 0055, 0058, 0063, 0066-0068, 0074, 0088, 0092, 0093, 0098-0099).
	Re claim 6, Schmeder et al teach wherein the one or more optical elements comprise at least one polarizing filter (see 0004, 0064, 0072, 0152, 0156, 0158, 0340, 0368, 0464).
	Re claim 7, Schmeder et al teach wherein the one or more optical elements further creating at least one additional stop-band centered at a wavelength greater than 380 nm and shorter than 450 nm having at least a 30% peak inhibition, and further limit the at least one stop-band centered between 540 nm and 620 nm to between 550 nm and 610 nm with at least a 30% peak inhibition (see 0055, 0058, 0063, 0066, 0067, 0068, 0074, 0088, 0092, 0093, 0098, 0099, 0107, 0109, 0115, 0116, 0172, 0379, 0380, 0382, 0383, 0384, 0385, 0388, 0389, 0390, 0391, 0394, 0396, 0444, 0451, 0452, 0462).
	Re claim 8, Schmeder et al teach wherein the one or more optical elements further limit the at least one stop-band centered between 540 nm and 620 nm to between 580 nm and 620 nm (see 0068, 0099, 0107, 0109, 0116, 0348, 0394, 0396, 0438).
	Re claim 9, Schmeder et al teach wherein the one or more optical elements further creating a distance of an a-value of a single-pass white point and an a-value of a double-pass white point of between 5 and 150 units viewed via one or more CIE D65, F2 and/or F11 illuminants and in CIE LAB color space (see 0055, 0058, 0063, 0066, 0067, 0068, 0074, 0088, 0092, 0093, 0098, 0099, 0107, 0109, 0115, 0116, 0172, 0379, 0380, 0382, 0383, 0384, 0385, 0388, 0389, 0390, 0391, 0394, 0396, 0444, 0451, 0452, 0462).
	Re claim 10, Schmeder et al teach wherein the one or more optical elements further create a tetrachromatic transmission spectrum of the optical device by increasing a number of pass-bands from 380 nm to 780 nm to four pass-bands (see 0055, 0058, 0063, 0066, 0067, 0068, 0074, 0088, 0092, 0093, 0098, 0099, 0107, 0109, 0115, 0116, 0172, 0379, 0380, 0382, 0383, 0384, 0385, 0388, 0389, 0390, 0391, 0394, 0396, 0444, 0451, 0452, 0462).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10935814. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims sets include the same limitations including pass band limitations, visual attenuation quotient, absorptive dye, Munsell colors, peak transmittance limitations and others.  In fact, although the claims are compositionally different they display an anticipatory relationship whereas all limitations are present in both claim sets.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170146804 A1		Similar Structures and function
US 20180164608 A1		Similar Structures and function	
US 20180196284 A1		Similar Structures and function
US 10606101 B2		Similar Structures and function	
US 20190258087 A1		Similar Structures and function
US 10338286 B2		Similar Structures and function
US 9910297 B1		Similar Structures and function	
US 20170075143 A1		Similar Structures and function

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872